Title: Abigail Adams to Thomas Boylston Adams, 23 January 1799
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            
              my Dear Thomas
              Quincy Jan’ry 23d 1799
            
            I received with Sincere pleasure the confirmation of your Safe arrival in your Native Land, from under your own Hand yesterday by post. oweing to Bad Roads, the post from N york did not arrive untill twesday, tho due on saturday. I had written to you, as you will find by the first Mail after I heard of your arrival, and tho I should most affectionately rejoice to see you soon, I shall not urge it. Your Father wants your society your company, your conversation, as a releif, from the weight of care & buisness with which he is daily envoloped. as it was not in my power to be with him this winter, I have daily wisht for your arrival, that you might be a comfort to him.
            I will not say any thing to you at present, with respect to your future prospects. a few months spent in looking round, and making inquires may not be mispent. you will find William shaw much grown. you will find him possessd of a Good Heart and an amiable obliging temper; wanting experience & a knowledge of the world, with some peculiarities of which I dare say he does not hear so often by one half, as if he had his Aunt with him there is one, of which I have often reminded him, and which I fear will be considered as want of Respect by the polite & modish Philadelphians; I mean a Nod of the Head, instead of a gracefull Bow— I will give you much credit if you will cure him. he is a good attentive young Man, with all his Mother

in his Heart; and I need say no more to recommend him to your affections. the Letter you mention from your Brother, I have not received. if it was addrest to me, it must be sought for in the post office, or it will share the fate, of one you wrote, be sent to some one of my Name in Philadelphia & get opend.
            did your Brother commit to you any directions respecting his private affairs. I have done every thing for to save them from destruction in my power. Soon after dr Welch failure, I wrote to him requesting him to transfer his power to dr Tufts. I received no replie. this was last June. I came Home, was taken Sick, thus they remaind. I wrote him this Winter making the same request, as from some circumstances I was led to think money was due from him for assesments in the canal shares; still I got no replie. at last a Friend informd me, that there were due 200 dollors and the Shares must be advertized & sold unless the money was paid. I presumed the Rent of the House was equally annually to these expences. I finally wrote to mr smith, and he got the dr to go with him to a Notiary publick and transfer the power, & he has finally sent the papers, but without a Receit or voucher, for any money received, or paid by him. I immediatly paid to dr Tufts the money necessary for the assesments, and stop’d, the sale of the shares— a part of this money I considerd a debt due from me to your Brother, which I had retaind because there was not any person Authorized to receive it, whom I chose to pay it to. as to the money which was lodgd in other Hands, I have transmitted to your Brother, the account I received of it;
            I knew your Father would approve of what I have done; so that I did not trouble him with any account of it. the dr wrote me that he had transmitted to your Brother by his son, his account. this you see excluded any demand upon him, and indeed if it had been made, it could not have been answerd. yet he must have received half a years Rent of the house since. when a man gets embarrassed in his circumstances he seems to lose all moral feelings. I know not how else to account for the drs conduct in more instances than this. I am happy however that I have your Brothers papers into safe Hand’s— for tho the property is small, to him it was too much to be thus Sacrificed.
            I request you my dear son to be attentive to your Health. you must be cautions upon the Change of climate, and of Air.
            your Friends here all desire to be rememberd to you. Louissa is at Boston with her sister Foster. she desired me to congratulate you upon your safe arrival. you find some of your Nominal sisters

Numberd with the dead. the amiable Miss Breck & the Lovely Miss Wescott, I have wept over— Philadelphia like Ramath has had great cause to mourn like Rachal for her Children, because they are Not.
            I am my dear Thomas / affectionatly / your Mother
            
              A Adams
            
          
          
            Your sister has a lovely Girl, Caroline. you will be pleasd with her. the Boys are promissing and in Good Hands Mr Peabody write me, that they are very studious this winter— I sometimes think of what sterns said to the fly which lit upon him go, poor d——l for the world is wide enough for thee & me. the Boys have a wide world before them, and I hope will perform there part in it well, and the poet tells us, “there all the Honour lies”
          
        